         Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA,
                                                    Case No: 18 Cr. 323 (JSR)
                  -v-

  EZRA CHOWAIKI,                                    STIPULATION AND
                                                    ORDER
                  Defendant,

                  -and-

 RICK D. SILVER and ALBERT TOGUT,
 CHAPTER 7 TRUSTEE OF THE
 ESTATE OF CHOWAIKI & CO. FINE
 ART LTD.,

                  Petitioners.


JED S. RAKOFF, District Judge:

       This Stipulation and [Proposed] Order (“Stipulation”) is entered into by and among Rick

D. Silver, Albert Togut, in his capacity as Chapter 7 trustee of the estate of Chowaiki & Co. Fine

Art Ltd. (the “Trustee,” together with Silver, the “Petitioners”), and the United States of America,

by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States Attorney

Daniel M. Tracer, of counsel (the “United States,” together with the Petitioners, the “Parties”):

                                            RECITALS

The Criminal Action

       WHEREAS, Ezra Chowaiki (the “Defendant”) was charged under a December 12, 2017,

Criminal Complaint alleging, among other things, that he “engaged in a scheme to deceive other

dealers and collectors of fine artwork into sending him money or valuable artwork under the

false pretenses . . . and instead kept funds and artwork for himself and the Gallery, or sold them

to others . . . without authorization.” (Dkt. No. 1, ¶ 8);
         Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 2 of 8



       WHEREAS, Silver is identified as “Victim-5” in the Criminal Complaint describing the

scheme that the Defendant perpetrated involving the work of art by Marc Chagall, entitled

Bouquet de giroflées (the “Chagall Work”) (id. at ¶¶ 18-19);

       WHEREAS, on or about May 3, 2018, the Defendant was charged in a one-count

Information, 18 Cr. 323 (the “Information”) with wire fraud, in violation of Title 18, United

States Code, Section 1343 (Count One) (Dkt. No. 14);

       WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States of America, pursuant to Title 18, United

States Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and

all proceeds traceable to the commission of the offense charged in Count One of the Information;

       WHEREAS, on May 3, 2018, the Defendant pleaded guilty to Count One of the

Information charging him with wire fraud in violation of 18 U.S.C. § 1343. As part of his guilty

plea, the Defendant admitted to the forfeiture allegation with respect to Count One and agreed to

forfeit, pursuant to United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), various artworks and assets. (Dkt. No. 20);

       WHEREAS, on or about May 3, 2018, the Court accepted the Defendant’s guilty plea;

       WHEREAS, on or about the May 16, 2018, the Court entered an Amended Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment ordering the forfeiture

to the United States, among other things, of all right, title and interest of the Defendant in the

Chagall Work, listed by letter (d) among various works of art, defined collectively as the

“Specific Property” (Dkt. No. 19 at 1(d)) (the “Preliminary Forfeiture Order”);

       WHEREAS, the Preliminary Forfeiture Order provides that the Defendant “does not

contest the right of the United States (or its designee) to take possession of the Specific Property,”

and that each of the artworks, including the Chagall Work, defined collectively as the Specific


                                                 2
         Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 3 of 8



Property, shall be “forfeited to the United States” or “returned to its rightful owner.” (Id. at ¶¶ 8,

12);

       WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose of the

Specific Property, including the Chagall Work, was posted on an official government internet

site (www.forfeiture.gov) beginning on July 6, 2018 for thirty (30) consecutive days, through

August 4, 2018, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and

Maritime Claims and Asset Forfeiture Actions;

       WHEREAS, this Court ordered that “[a]ny person other than the defendant, claiming

interest in the Specific Property must file a Petition within sixty (60) days from the first day of

publication of the Notice on this official government internet web site, or no later than thirty-five

(35) days from the mailing of actual notice, whichever is earlier[.]” (Dkt. No. 19 at ¶ 9);

       WHEREAS, in or about August 2018, the United States Attorney’s Office for the

Southern District of New York caused notice of the forfeiture proceedings to be served by mail

on Alon Zakaim Fine Art Limited, Galerie B. Weil Limited, and Thomas Gibson Fine Art

Limited (collectively, the “Current Possessors of the Chagall Work”), who had taken physical

possession of the Chagall Work from the Defendant in or about November 2017, as described in

the Criminal Complaint (Dkt. No. 1, ¶ 8); ;

       WHEREAS, on or about July 6, 2018, Silver filed a Verified Petition with this Court

asserting his ownership of the Chagall Work, such ownership interest being superior to any right,

title or interest of the Defendant or any other party in or to the Chagall Work at the time of the

commission of the acts giving rise to forfeiture. (Dkt. No. 39);

       WHEREAS, on or about July 13, 2018, the Trustee filed an amended petition with the

Court claiming a superior interest to those “asserted by Mr. Silver and others” in the Chagall

Work, and seeking a declaration that “the Trustee on behalf of the Chapter 7 Estate, is the owner


                                                  3
         Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 4 of 8



of all legal right, title, and interest in” the Chagall Work and “[o]rdering the United States to

deliver the [Chagall Work] to the Trustee.” (Dkt. No. 60 at 19(A), (C));

        WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(2) the deadline to

file a petition with the Court asserting any legal interest in or to the Chagall Work expired on

September 4, 2018;

        WHEREAS, no claims to the Chagall Work, other than Silver’s and the Trustee’s claims,

were timely filed with the Court;

        WHEREAS, the United States at no time in the past held, nor does it currently hold, the

Chagall Work in its possession;

        WHEREAS, on January 11, 2019, the Court So-Ordered a Stipulation among Silver, the

United States Government, and the Trustee, concerning the Chagall Work (referred to as the

“Subject Property”) providing that “[t]he United States recognizes Petitioner Silver’s superior

right, title and interest in the Subject Property pursuant to Title 21, United States Code, Section

853(n)(6)(A) and hereby agrees that it will not seek to forfeit the Subject Property or otherwise

include the Subject Property in a final order of forfeiture” (the “Chagall Order”). (Dkt. No. 95 at

4-5.)   The Court further ordered that, if the United States at some point does come into

possession of the Chagall Work, it is “hereby directed to return [it] to Petitioner Silver.” (Id. at 5

¶ 7);

        WHEREAS, on November 7, 2019, this Court entered a Final Forfeiture Order stating

that “the Court signed a settlement agreement resolving all remaining third-party claims to the

Specific Property in this case. Because the Government is not seeking final forfeiture and all

third-party interests have been accounted for, the Court finds that the Preliminary Order of

Forfeiture, ECF No. 19, is now the final order of forfeiture” (the “Final Forfeiture Order”). (Dkt.

No. 127);


                                                  4
           Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 5 of 8



The State Court Action

        WHEREAS, on November 9, 2018, Silver filed an action in New York Supreme Court,

New York County, against the Current Possessors of the Chagall Work, among other reasons, to

enforce the Chagall Order and asserting claims for replevin seeking the return of the Chagall

Work. See Silver v. Alon Zakaim Fine Art Ltd., Index No. 160435/2018 (Sup. Ct. N.Y. Co.) (the

“State Court Action”);

        WHEREAS, on May 10, 2019, the Current Possessors of the Chagall Work moved to

dismiss Silver’s Complaint under CPLR §§ 301, 302 and 3211 based on lack of personal

jurisdiction and for failure to state a claim;

        WHEREAS, on July 31, 2019, the New York Supreme Court denied the motion to

dismiss;

        WHEREAS, the Current Possessors of the Work appealed the State Court’s decision to

the Supreme Court, Appellate Division, First Department. On February 11, 2020, the First

Department unanimously affirmed the State Court’s decision, holding that “the Supreme Court

has personal jurisdiction of defendants based on the allegations that defendants transacted

business in New York by purporting to purchase a majority interest in a painting from a New

York art gallery, which retained a minority interest in the painting, and marketing the painting

for sale in New York under a consignment agreement with Christie’s New York, using a New

York address” and “[t]he complaint adequately alleges that there were warning signs that should

have alerted defendants that the sale was not legitimate and prompted them to undertake further

inquiry.” Silver v. Alon Zakaim Fine Art Limited, 180 A.D.3d 467, 467-68 (1st Dep’t 2020);

        WHEREAS, on September 27, 2019, Silver moved for summary judgment under CPLR

Rule 3212 based on the doctrines of res judicata and collateral estoppel, arguing that the title




                                                 5
         Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 6 of 8



claims asserted by the Current Possessors of the Chagall Work constituted an impermissible

collateral attack on this Court’s final order. (State Court Action, Dkt. No. 98);

       WHEREAS, in opposition to Silver’s summary-judgment motion, the Current Possessors

of the Chagall Work argued that the term “Subject Property” as used in the Chagall Order, refers

not to the Chagall Work itself, but only to “all right, title and interest of the Defendant” in the

Chagall Work. (Id. at Dkt. No. 141 at 2); and

       WHEREAS, on March 2, 2020, the New York Supreme Court agreed to hold Silver’s

summary-judgment motion in abeyance to allow Silver to seek further clarification from this

Court as to the meaning of the term “Subject Property” in the Chagall Order: “I’m not really sure

what those orders mean . . . as applied to this particular configuration of ownership interest. . . .

I don’t want this to be read as criticism of the orders. I just think this is an unusual case and the

stipulations that the Court was presented with as applied here are a little bit uncertain to me

especially that lead in to each one of the definitions of specific property that says defendant’s

interest in.” (March 2, 2020, Tr. at 57:6-16.)

       NOW, THEREFORE, it is hereby stipulated and agreed to by the United States, the

Trustee, and Silver:

       1.      The term “Subject Property” as referred to in the Chagall Order means and refers

to the Chagall Work itself, and not to any partial ownership or other interest in and to that

artwork, nor is that term limited to the ownership interest held or asserted in or to the Chagall

Work by the Defendant.

       2.      The term “Specific Property” as referred to in the Preliminary Forfeiture Order

means and refers to the artworks themselves listed therein, and not to any partial ownership or

other interest in and to those artworks, nor is that term limited to the ownership interest held or

asserted in and to those artworks by the Defendant.


                                                 6
Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 7 of 8




/s/ Daniel M. Tracer




                                 4/13/2020
        Case 1:18-cr-00323-JSR Document 128 Filed 04/21/20 Page 8 of 8



SO ORDERED:



____________________________
Honorable Jed S. Rakoff
United States District Judge
  Dated: April 20, 2020




                                      8
